Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

The terminal disclaimer filed on 02/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7949520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving, at a computing device, a stream of training data including a plurality of input samples having segmented labeled data; computing, by the computing device, a network output for each input sample in a forward pass through the training data; and updating, by the computing device, weights 
The above claims are deemed allowable given the complex nature of ROT for convergence rate enhancement and NN based OSCTC. The closest prior art teaches entropy with NN frames. Further art teaches forward/backward pass bias weighting with convergence rates. NN and training is significantly well known in the art. Combining the prior art would result in a piece-wise combination, wherein assuming under BRI cost functions and ROT are analogous to frame based processing there is simply no mention of OSCTC, particularly in combination with ROT as precisely claimed. Therefore the combination of the prior art fails to teach or suggest the complex claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Baughman; Aaron K. et al.	US 20170372197 A1
	Forward/back NN weighting/bias.

Weston, Jason Aaron Edward et al.	US 20050216426 A1
	Convergence with entropy. Forward/back.

Chen, Wei-Ge et al.	US 20030115041 A1
	Entropy with NN masking general context.

KANG; Hyoa et al.	US 20170083829 A1
	Forward and backwards NN. Entropy.

Sayeh; Mohammad R. et al.	US 20170005644 A1
	Convergence rates.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov